 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LISA MARIE PATTERSON,                               No. 2:19-cv-1750-KJM-KJN PS
12                        Plaintiff,                     ORDER DENYING IFP APPLICATION
                                                         WITHOUT PREJUDICE
13             v.
                                                         (ECF No. 2)
14   FAMILY CONNECTION CHRISTIAN
     ADOPTION, et at.,
15
                          Defendants.
16

17

18             Presently pending before the Court is Plaintiff’s motion for leave to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) The court may authorize the

20   commencement of an action “without prepayment of fees or security therefor” by a person that is

21   unable to pay such fees or provide security therefor. 28 U.S.C. § 1915(a)(1). Absent this

22   authorization, a filing fee of $400.00 is required to commence a civil action in this court.

23             Here, the Court finds Plaintiff’s application incomplete. Plaintiff lists her gross wages as

24   $838.55, but does not specify her net wages, the source of her income, or––critically––whether

25   these gross wages are monthly, bi–monthly, weekly, or otherwise. If, for example, Plaintiff’s

26   gross wages were over $800 a week, this would amount to a yearly salary in excess of $40,000.

27
     1
         This case was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(21).
28
                                                         1
 1   According to the United States Department of Health and Human Services, the poverty guideline

 2   for a household of 1 person (as indicated by her IFP affidavit) not residing in Alaska or Hawaii is

 3   $12,490.00 for 2019. See https://aspe.hhs.gov/poverty-guidelines. Thus, if Plaintiff were living

 4   alone and making $800 per week, her gross household income would be in excess of 300% of the

 5   2019 poverty guidelines. Thus, Plaintiff’s incomplete affidavit leaves the Court unable to

 6   accurately determine her level of income for purposes of her IFP application. Additionally,

 7   Plaintiff lists “regular monthly expenses” of $300+ in “debt.” However, under line 8, Plaintiff

 8   fails to provide any details of the debt owed, leaving her IFP application further deficient.

 9   Because of these deficiencies, Plaintiff’s application must be denied.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED WITHOUT

12               PREJUDICE;

13           2. Within 21 days of this order, Plaintiff shall either:

14                  a. Resubmit her application to proceed in the district court without prepaying fees

15                        or costs, providing the full details sought by the affidavit form; or

16                  b. Pay the applicable filing fee;

17           3. Failure to timely comply with this order, or timely request an extension of time to do

18               so, will result in dismissal of the action pursuant to Federal Rule of Civil Procedure

19               41(b).

20           IT IS SO ORDERED.
21   Dated: October 7, 2019

22

23

24
     patt.1750
25

26
27

28
                                                         2
